Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 30, 2017

The Court of Appeals hereby passes the following order:

A18A0104. MAHA Z. RAYAN v. THE STATE.

        Maha Z. Rayan has been charged by accusation with theft by shoplifting. She
filed this direct appeal on April 7, 2017, challenging two pre-trial orders that were
entered in January 2017.1 We lack jurisdiction because the appeal is untimely.
        A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Rayan
filed her notice of appeal more than two months after the trial court’s orders were
entered. Accordingly, we lack jurisdiction to consider this appeal, and it is hereby
DISMISSED.
        The State has filed a motion to dismiss, arguing that we lack jurisdiction for
reasons other than the untimeliness of the notice of appeal. That motion is DENIED
AS MOOT.




        1
            Rayan directed her appeal to the Supreme Court, which transferred the case
here.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/30/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.